Exhibit MANUFACTURING AGREEMENT This Manufacturing Agreement (hereinafter “Agreement”) is entered into by and between: AXIS TECHNOLOGIES, INC., a Delaware corporation, with it principal place of business at 2055 South Folsom Street, Lincoln, Nebraska, 68522, and Shanghai Gold Lighting Co., Ltd. a Peoples Republic of China Company with its principal place of business at No. 218 Minhe Road, Shanghai, PRC 200070, with reference to the following facts: A. Shanghai Gold is engaged in the development, manufacture and sale of certain electrical energy saving products, including the Products defined in this Agreement; B. Axis wishes to source the Products from a qualified party and wishes to authorize such party to manufacture the Products for and to supply the Products exclusively to Axis. C. Manufacturer is willing to manufacture the Products and supply them to Axis and has represented to Axis that it has the requisite manufacturing facilities, personnel and expertise. In consideration of the foregoing, the mutual promises set forth below and the mutual benefits to be derived therefrom, Axis and Manufacturer hereby agree as follows: For purposes of this Agreement, the following terms shall have the meanings and definitions set forth below: -1- ARTICLE 1 Definitions 1.1“Affiliate”: of a party shall mean any company or other business entity controlled by, controlling or under common control with Axis and Shanghai Gold. “Control” shall mean the direct or indirect ownership of more than fifty per cent (50%) of the voting rights or income interest in a company or other business entity or such other relationship as, in fact, constitutes actual control. 1.2“Confidential Information” shall mean and include the Product Specifications, customer lists and all other trade secrets, know—how, data and other information not in the public domain that relate to, are embodied in or are associated with, the Products and/or the present or future products, technology, services, business, customers and/or affairs of Axis and Shanghai Gold. Confidential Information may be disclosed orally, in writing or in any other recorded or tangible form. Trade secrets, know—how, data and information shall be considered to be Confidential Information hereunder (a) if they have been marked as such; (b) if Manufacturer has been advised orally or in writing of their confidential nature; or (c) if, due to their character or nature, a reasonable person in a like position and under like circumstances as Manufacturer would treat them as confidential. 1.3“Improvements and Modifications” shall mean any and all changes in the design or specifications of any of the Products including the addition of new features or capacities. 1.4“Intellectual Property Rights” shall mean any and all trademarks, patents, licenses, copyrights and other proprietary rights owned or used by Axis and Shanghai Gold or its affiliates in connection with the Products. 1.5“Product Specifications” shall mean and include any and all designs, drawings, blueprints, formulations, models, specifications, manufacturing data, techniques, processes, procedures, performance data, know—how and other technical information relating to the design, manufacture and/or operation of the Products, which are provided by Axis to Manufacturer for the purpose of manufacturing Products pursuant to this Agreement, or provided by Manufacturer to Axis for the purpose of confirming same to Axis. 1.6“Third Party Right” shall mean and include any patent, copyright, trademark, trade secret or other proprietary right of any third person or entity in the Territory that conflicts with the activities contemplated under this
